DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	Claims 11-18 have been cancelled.
					COMMENT
	Claims 11-18 were non-elected without traverse in Applicant’s response, filed 4/14/2021, to a restriction requirement mailed 2/24/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 8/25/2021 in combination with the corresponding amendments is convincing.
As a result, pending claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645